WITMER, District Judge.
On examination of the petition it appears that the order opening and referring for further proceedings was orderly, and founded on a petition alleging the necessary jurisdictional facts. This is the only matter entitled to consideration. Whether the trustee has a meritorious and valid claim against the bankrupt, on which he is endeavoring to recover by bill in equity filed, -is another matter, and will receive consideration in its order.
[1] Complaint is made that the opening order was ex parte. In answer it may be said that the proceeding to reopen, authorized by section 2, subdivision 8 of the Bankruptcy Act (Comp. St. § 9586), need not be formal. The order may be based on a petition without technical conformity of any kind, if it contains sufficient information to satisfy the court of the necessary jurisdictional fact, to wit, that the estate was closed before it was fully administered. In re Newton (C. C. A. 8th Cir.) 6 Am. Bankr. R. 52, 107 Fed. 430, 49 C. C. A. 399; In re Graff et al. (C. C. A. 2d Cir.) 250 Fed. 997, 163 C. C. A. 247.
[2,3] When the petition contains allegations of fact satisfying the conscience of the court, prima facie, that assets of the bankrupt remain unadministered, the court, in the exercise of its discretion, may reopen the proceedings. Matter of Paine (D. C.) 11 Am. Bankr. R. 351, 127 Fed. 246. It is only for the abuse of discretion that the court will be reversed; that is, where the court acts arbitrarily, or without apparent reason and authority. In re Goldman, 11 Am. Bankr. R. 707, 129 Fed. 212, 63 C. C. A. 370.
Such has not been the case here. The petition on which the order was based contains the required information supporting the order entered, and the same will not be disturbed.
The rule to set aside is dismissed, at the cost of the petitioner